      Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

ARCH INSURANCE COMPANY                      §
               Plaintiff,                   §
                                            §
v.                                          §       Civil Action No. 1:20-cv-00048
                                            §
MARINE MILITARY ACADEMY,                    §
and N.M. b/n/f SHERRY MCCARTHY              §
                   Defendants.              §

             ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW, Arch Insurance Company (“Arch”) and files this, its Original Complaint

for Declaratory Relief against Defendants Marine Military Academy and N.M. b/n/f Sherry

McCarthy and respectfully shows the Court as follows:

                                              I.
                                           PARTIES

       1.     Arch Insurance Company is a corporation organized and existing under the laws

of the State of Missouri, with its principal place of business in the State of New Jersey. At all

relevant times, Arch Insurance Company was authorized to do business in the State of Texas.

       2.     The Marine Military Academy (“MMA”) is a private college preparatory

academy organized under the laws of the State of Texas. MMA may be served by and through its

Superintendent, Colonel R. Glenn Hill at the Texas State Marine Academy at 320 Iwo Jima

Boulevard, Harlingen, Texas 78550. Citation is requested for this defendant.

       3.     N.M. is a minor resident of San Antonio, Texas. He may be served through his

next best friend and mother, Sherry McCarthy at their residence located at 14007 Tahoe Vista,

San Antonio, Texas 78253. Citation is requested for this defendant.
      Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 2 of 8



                                             II.
                                   JURISDICTION AND VENUE

       4.      This court has subject matter jurisdiction over this lawsuit pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§2201-2202.

       5.      In addition, this court has jurisdiction over this lawsuit under 28 U.S.C.

§1332(a)(1) because Plaintiff and Defendants are citizens of different states and the amount in

controversy exceeds $75,000.00, excluding interest and costs.

       6.      Venue is proper in this Court under 28 U.S.C. §1391(a)(2) because a substantial

part of the events giving rise to this claim occurred within this District and within this Division.

       7.      Venue is also appropriate in this Court under 28 U.S.C. §1391(a)(3) because

Defendant MMA has, at all material times, conducted business in the State of Texas.

                                  III.
                FACTUAL BACKGROUND OF UNDERLYING LAWSUIT

       8.      This action arises out of a present controversy between Arch and the Defendants

regarding the duties of Arch to defend and indemnify MMA in a lawsuit pending before this

Court. The lawsuit is styled as Civil Action No. 1:19-cv-00214; N.M. n/b/f Sherry McCarthy v.

Marine Military Academy; In the United States District Court for the Southern District of Texas,

Brownsville Division (“the Underlying Litigation”).

       9.      In the Underlying Litigation, Defendant N.M. generally alleges that he suffered

harassment and abuse while a student at MMA. N.M. has sued MMA for its general negligence

in allowing such actions to occur, as well as its allegedly improper response to such allegations.

A copy of N.M.’s First Amended Complaint is attached as Exhibit A.




                                                  2
       Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 3 of 8



                                                 IV.
                                       THE 2016 ARCH POLICY

        10.      Arch issued two insurance policies to MMA. The first, Policy No.

NCPKG0168705, had effective dates of June 1, 2016 to June 1, 2017 (“the 2016 Policy”). The

2016 Policy provided several coverage grants, including commercial general liability,

professional liability, and a Sexual Abuse and Molestation Endorsement (“SPAM

Endorsement”). Each of these coverages provided a single occurrence limit of $1 million and an

aggregate of $3 million. Arch also issued Policy No. NCPKG0168708 to MMA with effective

dates of June 1, 2019 to June 1, 2020 (“the 2019 Policy”). The 2019 Policy provided virtually

identical coverage grants and limits as the 2016 Policy. Copies of the respective Arch policies

are attached as Exhibits B and C.

        11.      The 2016 Policy contains certain terms and conditions that preclude any duty of

defense or indemnity to MMA, including, but not limited to, the following:

                 a.       We will pay those sums that the insured becomes legally obligated
                          to pay as damages because of “bodily injury”1 or “property
                          damage” to which this insurance applies. We will have the right
                          and duty to defend the insured against any “suit” seeking those
                          damages. However, we will have not duty to defend the insured
                          against any “suit” seeking damages for “bodily injury” or
                          “property damage” to which this insurance does not apply.

                                               *        *        *

                 b.       This insurance applies to “bodily injury” and “property damage”
                          only if:

                          (1)      The “bodily injury” or “property damage” is caused by an
                                   “occurrence” that takes place in the “coverage territory”;

                          (2)      The “bodily injury” or “property damage” occurs during
                                   the policy period


1
  The Social Service Premier General Liability Enhancement Endorsement defines “bodily injury” as “[b]odily
injury, sickness, or disease sustained by a person, and includes mental anguish resulting from any of these.

                                                        3
      Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 4 of 8



       12.     The allegations asserted against MMA in the Underlying Litigation do not allege

that its actions caused “property damage.” There is also a question of whether the factual

allegations have alleged that N.M. suffered “bodily injury” caused by an “occurrence.”

       13.     The 2016 Policy also contains a Texas Abuse or Molestation Exclusion that

provides further support for its contentions. It provides:

                      TEXAS ABUSE OR MOLESTATION EXCLUSION

       This insurance does not apply to “bodily injury”, “property damage” or “personal
       and advertising injury” arising out of:

       1.      The actual or threatened abuse or molestation by anyone or any person
               while in the care, custody or control of any insured; or

       2.      The negligent:

               a.      Employment;
               b.      Investigation;
               c.      Supervision;
               d.      Reporting to the proper authorities, or failure to do so; or
               e.      Retention;

               of a person for whom any insured is or ever was legally responsible and
               whose conduct would be excluded by Paragraph 1. above.

       14.     N.M.’s First Amended Complaint alleges that the incidents causing his injuries

were related, at least in part, to sexual threats or abuse. As such, Arch contends that this

exclusion applies.

       15.     The 2016 Policy also provides Professional Liability coverage, but only if the

claim is made during the applicable reporting period. MMA did not report a claim under this

coverage during the applicable reporting period. As such, this coverage would not apply.

       16.     The 2016 Policy also contains a Sexual or Physical Abuse Liability Endorsement

(“SPAM”) that provides, in relevant part:




                                                  4
      Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 5 of 8



              SEXUAL OR PHYSICAL ABUSE LIABILITY ENDORSEMENT

       1.     Insuring Agreement

              a.      We will pay those sums that the insured becomes legally obligated
                      to pay as “damages” because of “bodily injury” or “personal
                      injury” to which this insurance applies arising out of “sexual or
                      physical abuse.”

                                        *       *       *

              c.      The “sexual or physical abuse” incident must take place on or after
                      the retroactive date of this endorsement, but before the end of the
                      policy period and within the coverage territory. The claim must be
                      made and reported to us or our authorized representative in writing
                      during the policy period or any applicable extended reporting
                      period. This endorsement does not apply to a “sexual or physical
                      abuse” incident which on the effective date of the endorsement you
                      knew, or could have reasonably foresee would be the basis for the
                      claim.

                                            *       *       *
       2.     Exclusions

              e.      Any claim for damages including claims for “employer
                      negligence” which arise out of, result from, involve or in any way
                      relate to acts or omissions of you or any of your officer(s),
                      director(s), “employee”, “volunteer worker”, student in training or
                      “contract worker” which take place subsequent to you or your
                      officer(s) or director(s) acquiring knowledge of such “sexual or
                      physical abuse” attempted or committed by any other officer,
                      director, “employee”, “volunteer worker”, student in training or
                      “contract worker” of an insured.

       17.    The claim was not reported during the 2016 Policy Period, as such, the SPAM

Endorsement does not apply.

       18.    Nevertheless, Arch has agreed to defend MMA under the 2016 Policy pursuant to

a reservation of rights, but seeks a ruling that it be allowed to withdraw from that defense and

that any future to indemnify MMA is precluded by its policies’ terms.




                                                5
      Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 6 of 8



                                              V.
                                    THE 2019 ARCH POLICY

       19.     The 2019 Policy also contains terms and conditions that preclude any duty of

defense or indemnity on its part, including but not limited to the following:

                             Commercial General Liability Coverage Form

       SECTION I – COVERAGES

       COVERAGE A – BODILY INJURY AND PROPERTY
       DAMAGE LIABILITY

       1.      Insuring Agreement

               b.      This insurance applies to “bodily injury” and “property damage”
                       only if:

                       (1)       The “bodily injury” or “property damage” is caused by an
                                 “occurrence” that takes place in the “coverage territory”;

                       (2)       The “bodily injury” or “property damage” occurs during
                                 the policy period

                                Professional Liability Coverage Form

       SECTION I – COVERAGES

       Coverage A – Professional Liability

       1.      Insuring Agreement

                                           *      *      *

               b.      This insurance applies to “damage” because of a “professional
                       incident” in the course of performing “educational services” for
                       your insured organization only if:

                       (1)       The “professional incident” takes place in the “coverage
                                 territory”; and

                       (2)       The “professional incident” did not occur before the
                                 Retroactive Date, if any, shown in the Schedule of this
                                 Coverage Form or after the end of the policy period; and



                                                  6
      Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 7 of 8



                      (3)    A claim for “damages” because of the “professional
                             incident” is first made against any insured, in accordance
                             with paragraph c. below, during the policy period or any
                             Extended reporting Period we provide under Section V –
                             Extended Reporting Period.

                       Sexual or Physical Assault Liability Endorsement
       1.     Insuring Agreement

                                        *       *        *

              b.      As to each claimant, multiple acts of “sexual or physical abuse” by
                      the same person(s), as well as any breach of duty allowing or
                      contributing to such act(s), shall collectively be deemed to be one
                      event. The date of the event shall be deemed to be the date of the
                      first act of “sexual or physical abuse.” If the date of the event
                      precedes the effective date of this endorsement then any liability in
                      regard to such claimant(s) arising from such an event is not
                      covered hereunder.

       20.    The dates of the incidents alleged in N.M.’s First Amended Complaint do not

assert claims within the respective terms of each of these coverages. Even if they could be

considered as having done so, the same exclusions discussed above with respect to the 2016

Policy would also apply as identical forms are found in the 2019 Policy.

                                 VI.
         COUNT I - DECLARATORY RELIEF AS TO THE DUTY TO DEFEND

       21.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       22.    An actual controversy of a justiciable nature presently exists between Arch,

MMA, and N.M. concerning the rights and obligations of the parties to the Policy with respect to

the Underlying Litigation.

       23.    Arch seeks a judicial determination that it has no duty to defend MMA in the

Underlying Litigation for the reasons discussed above.




                                                7
      Case 1:20-cv-00048 Document 1 Filed on 04/06/20 in TXSD Page 8 of 8



                                 VII.
      COUNT II - DECLARATORY RELIEF AS TO THE DUTY TO INDEMNIFY

       26.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       27.     An actual controversy of a justiciable nature presently exists between Arch,

MMA, and N.M. concerning the rights and obligations of the parties to the Policy with respect to

the Underlying Litigation.

       28.     Arch seeks a judicial determination that it has no duty to indemnify MMA in the

Underlying Litigation for the reasons described above.

                                               VIII.
                                             PRAYER

       WHEREFORE, Plaintiff Arch Insurance Company prays that the Court:

       30.     Issue a declaration that Arch has no duty to defend MMA under the 2016 or 2019

Arch Policies for any of the claims alleged in the Underlying Litigation;

       31.     Issue a declaration that Arch has no duty to indemnify MMA under the 2016 or

2019 Arch Policies for any of the damages sought against it in the Underlying Litigation; and

       32.     Award Arch all other relief to which it may be entitled, including, but not limited

to its attorney fees, costs, and expenses.

                                             Respectfully submitted,

                                             By:   /s/ James N. Isbell
                                                   James N. Isbell
                                                   Texas State Bar No. 10431900
                                                   jisbell@thompsoncoe.com
                                                   Christopher H. Avery
                                                   Texas State Bar No. 24069321
                                                   cavery@thompsoncoe.com
                                             One Riverway, Suite 1400
                                             Houston, Texas 77056
                                             Telephone: (713) 403-8210
                                             Facsimile: (713) 403-8299

                                             Counsel for Plaintiff Arch Insurance Company

                                                8
